DETAILED ACTION
Notice of Pre-AIA  or AIA  Status

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Claims 1-20 are rejected under 35 U.S.C 103(a) as being unpatentable over US 20210225410 (YANG et al.) in view of Pub No. CN 107783612  (“NIU” et al.”). As to NIU et al, Examiner is relying on the translation provided by Applicant.
 
Regarding Claim 1, YANG et al. discloses server, comprising a case and a module, and further comprising  the tool-free support mounting structure according to wherein the tool-free support mounting structure comprises a base  a handle (2) and a support (3),
characterized in that the handle (2) and the support (3) are slidably connected along a first direction; the handle (2) and the base can be clamped through a fixing slot (13) taking a slot depth direction as the first direction, and a fixing bulge (14); and an opening used for guiding the fixing bulge to enter, along the second direction, is formed in a notch of the fixing slot (as seen in Figs. 1-12),
wherein the base (3) of the tool-free support mounting structure is mounted on the case; and the module is mounted on the support (5) of the tool-free support mounting structure.
Yang et al. discloses the claim invention but does not disclose the base mounted on the case, and a module on the support, and the support and base  clamped through a limiting slot and a limiting bulge.
NIU et al. discloses a similar invention having a base (1) configured to be mounted on a case with a module (as seen in Fig. 2) on a support (2); and the support (2) and base (1) clamped through a limiting slot (5)and a limiting bulge (3).
It would have been obvious to one having skill in the art before the effective filing date of the invention that the support taught by Yang et al. could be attached to the base using a tool free connection to join and maintain a secure connection to the support as demonstrated by NIU et al.
Regarding Claims 2 and 12, the combination discloses (Yang et al.) wherein the handle(2) is provided with a sliding hole (1supporting 15); the support is detachably fixed with a sliding block (15) which is slidably fit with the sliding hole along the first direction; and one side of the sliding block (15) away from the support has a limiting shoulder (11) to prevent the handle from moving along a hole depth direction of the sliding hole towards a direction away from the support.
Regarding Claims 3 and 13, the combination discloses (Yang et al.) wherein the support is provided with the limiting slot, and the handle is provided with the fixing slot (13); and an orientation of a notch of the limiting slot is aligned with that of the opening.
Regarding Claims 4 and 14, the combination discloses (Yang et al.) comprising a resistance part (16), which is used for applying a resistance when the fixing bulge (14) embedded in the fixing slot (15) is separated from the fixing slot.
Regarding Claims 5 and 15, the combination discloses (Yang et al.) wherein a resistance member (12, 16) is fixed on the handle; the resistance member is provided with a resistance hole (12); and the support is provided with the resistance part (16) which is configured to be embedded in the resistance hole by virtue of a spherical surface.
Regarding Claims 6 and 16, the combination discloses (Yang et al.) wherein two resistance holes disposed side by side along the first direction are formed in the resistance member (12, 61), so as to prevent the resistance part (16) from moving respectively when the fixing bulge is embedded in the fixing slot (13) and the fixing bulge (14) is separated from the fixing slot.

Allowable Subject Matter
Claims 7-10 and 17-20 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.  
 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KIMBERLEY S WRIGHT whose telephone number is (571)270-3328.  The examiner can normally be reached on M-F 12:30-6:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Daniel Troy can be reached on 5712703742.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/KIMBERLEY S WRIGHT/Primary Examiner, Art Unit 3637